DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “baseline” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-3 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the degree of curvature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, claim 2 is interpreted by the Examiner to read “The radar unit of claim 1, wherein the illuminator has a degree of curvature, and wherein the degree of curvature…”.

Claim 3 recites the limitation "the degree of curvature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, claim 2 is interpreted by the Examiner to read “The radar unit of claim 1, wherein the illuminator has a degree of curvature, and wherein the degree of curvature…”.

Claim 15 recites the limitation "the degree of curvature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, claim 15 is interpreted by the Examiner to read “The vehicle radar system of claim 12, wherein the illuminator of the at least one radar unit has a degree of curvature, and wherein the degree of curvature…”.

Claim 16 recites the limitation "the degree of curvature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, claim 15 is interpreted by the Examiner to read “The vehicle radar system of claim 12, wherein the illuminator of the at least one radar unit has a degree of curvature, and wherein the degree of curvature…”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Archer et al. (US 20060049980 A1), hereinafter referred to as “Archer”.
Regarding claim 1, Archer discloses a radar unit (fig. 3, element 300; para. [0031]) (para. [0001] – Archer does not explicitly say radar, but discusses object detection with radio waves, which is radar.) comprising: a radiating plate (fig. 3 as annotated below, element 310a; para. [0031]) having a first side (fig. 3 as annotated below, element 310a-1) and a second side (fig. 3 as annotated below, element 310a-2), wherein the radiating plate (fig. 3 as annotated below, element 310a) includes an illuminator (fig. 3, element 334; para. [0031]), a waveguide horn (fig. 3, element 330; para. [0031]), a waveguide opening (fig. 3, element 32; para. [0031]), and a radiating sleeve (fig. 3, element 312; para. [0031]) that are formed into the first side (fig. 3 as annotated below, element 310a-1) of the radiating plate (fig. 3 as annotated below, element 310a), wherein the waveguide opening (fig. 3, element 332) is positioned on a first end (fig. 3 as annotated below, first end) of the first side (fig. 3 as annotated below, element 310a-1) and the radiating sleeve (fig. 3, element 312) is positioned on a second end (fig. 3 as annotated below, second end) of the first side (fig. 3 as annotated below, element 310a-1); and a metallic cover (fig. 3 as annotated below, element 310b) coupled to the first side (fig. 3 as annotated below, element 310a-1) of the radiating plate (fig. 3 as annotated below, element 310a) such that the metallic cover (fig. 3 as annotated below, element 310b) and the radiating plate (fig. 3 as annotated below, element 310a) form a plurality of waveguide structures (fig. 3 as annotated below, elements 330 and second waveguide) and enclose (fig. 3; para. [0031]) the illuminator (fig. 3, element 334) and the waveguide horn (fig. 3, element 330), wherein the illuminator (fig. 3, element 334) has an arc-shape with a concave surface (para. [0030]-[0032]) oriented toward (fig. 3) the radiating sleeve (fig. 3, element 312) and an end opening (fig. 3 as annotated below, end opening of waveguide horn) of the waveguide horn (fig. 3, element 330), and wherein the waveguide horn (fig. 3, element 330) is configured to: receive, from an external source (fig. 6, element 680; para. [0041]; para. [0009], [0031]), electromagnetic energy (fig. 6, element 690; para. [0041]) provided through the waveguide opening (fig. 3, element 332) via a first waveguide (fig. 3, element 330); and provide a portion of the electromagnetic energy out of the waveguide horn through the end opening of the waveguide horn (fig. 3 as annotated below, end opening of waveguide horn) and toward the concave surface of the illuminator (fig. 3, element 334) via a second waveguide (fig. 3 as annotated below, second waveguide) such that the portion of the electromagnetic energy reflects off the concave surface of the illuminator (fig. 3, element 334) and subsequently radiates through the radiating sleeve (fig. 3, element 312) into an environment of the radar unit as one or more radar signals (para. [0009], [0031]-[0032]).  

    PNG
    media_image1.png
    745
    627
    media_image1.png
    Greyscale

Regarding claim 2, as best understood, Archer discloses the degree of curvature is configured to reduce a side lobe level of radar signals transmitted via the radar unit (para. [0032]).  
Regarding claim 3, as best understood, Archer discloses the degree of curvature is based on a focus point of the waveguide horn (fig. 3, element 330) (para. [0032]).  
Regarding claim 4, Archer discloses the waveguide horn (fig. 3, element 330) is further configured to:  receive reflections corresponding to the one or more radar signals from the environment, wherein the reflections: (i) traverse through the radiating sleeve (fig. 3, element 312) toward the illuminator (fig. 3, element 334) and (ii) reflect off the illuminator (fig. 3, element 334) and into the waveguide horn (fig. 3, element 330); and provide, via the first waveguide (fig. 3, element 330), the reflections through the waveguide opening (fig. 3, element 332) and to the external source (fig. 6, element 680) (para. [0012]; [0024]).  
Regarding claim 5, Archer discloses the waveguide horn (fig. 3, element 33) includes a fray opening (fig. 3).  
Regarding claim 8, Archer discloses the metallic cover (fig. 3 as annotated above, element 310b) is flat (fig. 3), and where the illuminator (fig. 3, element 334), the waveguide horn (fig. 3, element 330), the waveguide opening (fig. 3, element 332), and the radiating sleeve (fig. 3, element 312) are etched a threshold depth into the radiating plate (fig. 3 as annotated above, element 310a) (para. [0031]).  
Examiner’s note: It is noted that this claim is drawn towards a product-by-process, wherein the process is etching See MPEP 2113, section I:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Regarding claim 9, Archer discloses a second radiating plate (fig. 5, element 510; para. [0037] – “Two "pill-box" antennas 510, 520 of the type shown in FIG. 3 configured 500 in an alternative manner are shown in FIG. 5”; fig. 3, element 300; para. [0031]) having a first side (fig. 3 as annotated above, element 310a-1) and a second side (fig. 3 as annotated above, element 310a-2), wherein the first side (fig. 3 as annotated above, element 310a-1) of the second radiating plate (fig. 5, element 510; fig. 3 as annotated above, element 310a) includes a second illuminator (fig. 3, element 334), a second waveguide horn (fig. 3, element 33), a second waveguide opening (fig. 3, element 332), and a second radiating sleeve (fig. 3, element 312) that extend into (fig. 3) the first side of the second radiating plate (fig. 3 as annotated above, element 310a-1), and wherein the first side of the second radiating plate (fig. 3 as annotated above, element 310a-1) is coupled to the second side of the radiating plate (fig. 5, element 520; para. [0037]; fig. 3 as annotated above, element 310a-2) such that the radiating plate (fig. 5, element 520; fig. 3, element 300) and the second radiating plate (fig. 5, element 510; fig. 3, element 300) form a second plurality of waveguide structures (fig. 3; para. [0037]).  
Regarding claim 10, Archer discloses the second waveguide horn (fig. 5, element 510; fig. 3, element 330) is configured to:  receive reflections corresponding to the one or more radar signals from the environment, wherein the reflections: (i) traverse through the second radiating sleeve (fig. 3, element 312) toward the second illuminator (fig. 3, element 334) and (ii) reflect off the second illuminator (fig. 3, element 334) and into the second waveguide horn (fig. 3, element 330); and provide, via a given waveguide (fig. 3, element 330) from the second plurality of waveguide structures, the reflections through the second waveguide opening (fig. 3, element 332) and to the external source (fig. 6, element 680) (para. [0012]; [0024]).  
Regarding claim 11, Archer discloses the first waveguide (fig. 3, element 330) extends parallel to a baseline (fig. 3 as annotated above, baseline) of the radiating plate (fig. 3 as annotated above, element 310a).  
Regarding claim 12, Archer discloses a vehicle radar system (para. [0001], [0006]) comprising: a plurality of radar units (fig. 5, elements 510 and 520; para. [0037]) coupled to a vehicle (para. [0003]) and configured to use radar signals to measure an environment of the vehicle (para. [0003]), wherein at least one radar unit from the plurality of radar units comprises: a radiating plate (fig. 3 as annotated above, element 310a; para. [0031]) having a first side (fig. 3 as annotated above, element 310a-1) and a second side (fig. 3 as annotated above, element 310a-2), wherein the radiating plate (fig. 3 as annotated above, element 310a) includes an illuminator (fig. 3, element 334; para. [0031]), a waveguide horn (fig. 3, element 330; para. [0031]), a waveguide opening (fig. 3, element 32; para. [0031]), and a radiating sleeve (fig. 3, element 312; para. [0031]) that are formed into the first side (fig. 3 as annotated above, element 310a-1) of the radiating plate (fig. 3 as annotated above, element 310a), wherein the waveguide opening (fig. 3, element 332) is positioned on a first end (fig. 3 as annotated above, first end) of the first side (fig. 3 as annotated above, element 310a-1) and the radiating sleeve (fig. 3, element 312) is positioned on a second end (fig. 3 as annotated above, second end) of the first side (fig. 3 as annotated above, element 310a-1); and a metallic cover (fig. 3 as annotated above, element 310b) coupled to the first side (fig. 3 as annotated above, element 310a-1) of the radiating plate (fig. 3 as annotated above, element 310a) such that the metallic cover (fig. 3 as annotated above, element 310b) and the radiating plate (fig. 3 as annotated above, element 310a) form a plurality of waveguide structures (fig. 3 as annotated above, elements 330 and second waveguide) and enclose (fig. 3; para. [0031]) the illuminator (fig. 3, element 334) and the waveguide horn (fig. 3, element 330), wherein the illuminator (fig. 3, element 334) has an arc-shape with a concave surface (para. [0030]-[0032]) oriented toward (fig. 3) the radiating sleeve (fig. 3, element 312) and an end opening (fig. 3 as annotated above, end opening of waveguide horn) of the waveguide horn (fig. 3, element 330), and wherein the waveguide horn (fig. 3, element 330) is configured to: receive, from an external source (fig. 6, element 680; para. [0041]; para. [0009], [0031]), electromagnetic energy (fig. 6, element 690; para. [0041]) provided through the waveguide opening (fig. 3, element 332) via a first waveguide (fig. 3, element 330); and provide a portion of the electromagnetic energy out of the waveguide horn through the end opening of the waveguide horn (fig. 3 as annotated above, end opening of waveguide horn) and toward the concave surface of the illuminator (fig. 3, element 334) via a second waveguide (fig. 3 as annotated above, second waveguide) such that the portion of the electromagnetic energy reflects off the concave surface of the illuminator (fig. 3, element 334) and subsequently radiates through the radiating sleeve (fig. 3, element 312) into an environment of the radar unit as one or more radar signals (para. [0009], [0031]-[0032]).  
Regarding claim 13, Archer discloses the waveguide horn (fig. 3, element 330) is further configured to: receive reflections corresponding to the one or more radar signals from the environment, wherein the reflections: (i) traverse through the radiating sleeve (fig. 3, element 312) toward the illuminator (fig. 3, element 334) and (ii) reflect off the illuminator (fig. 3, element 334) and into the waveguide horn (fig. 3, element 330); and provide, via the first waveguide (fig. 3, element 330), the reflections through the waveguide opening (fig. 3, element 332) and to a processor (fig. 6, element 680; para. [0041]) (para. [0012]; [0024]).  
Regarding claim 14, Archer discloses the processor (fig. 6, element 680) is configured to: receive the reflections from the at least one radar unit (fig. 5, element 520); receive a plurality of reflections corresponding to respective radar signals transmitted by one or more additional radar units (fig. 5, element 520) from the vehicle radar system; perform a fusion process using the reflections from the at least one radar unit and the plurality of reflections corresponding to respective radar signals transmitted by one or more additional radar units (fig. 5, elements 510 and 520); and determine a two dimensional (2D) map of the environment based on the fusion process, wherein the 2D map indicates information corresponding to one or more objects in the environment (fig. 6; para. [0039]-[0041]).  
Regarding claim 15, as best understood, Archer discloses the degree of curvature is configured to reduce a side lobe level of radar signals transmitted via the at least one radar unit (para. [0032]).  
Regarding claim 17, Archer discloses the plurality of radar units (fig. 5, elements 510 and 520) coupled to the vehicle (para. [0003]) further comprises: a second radar unit (fig. 5, elements 510 and 520) comprising: a plurality of radiating plates (fig. 5, elements 510 and 520; para. [0037]; fig. 3 as annotated above, element 310a), wherein each radiating plate (fig. 3 as annotated above, element 310a) includes a given illuminator (fig. 3, element 334), a given waveguide horn (fig. 3, element 33), a given waveguide opening (fig. 3, element 332), and a given radiating sleeve (fig. 3, element 312) that extend into (para. [0031]) a given side of the radiating plate (fig. 3 as annotated above, element 310a), wherein the plurality of radiating plates (fig. 5, elements 510 and 520; para. [0037]; fig. 3 as annotated above, element 310a) are coupled together (fig. 5) such that pairs of consecutive radiating plates (fig. 5, elements 510 and 520; para. [0037]; fig. 3 as annotated above, element 310a) form respective waveguides for transmission and reception of electromagnetic energy (para. [0031], [0039]-[0041]) using respective illuminators (fig. 3, element 334), waveguide horns (fig. 3, element 330), waveguide openings (fig. 3, element 332), and radiating sleeves (fig. 3, element 312) corresponding to the plurality of radiating plates (fig. 5, elements 510 and 520; para. [0037]; fig. 3 as annotated above, element 310a); and a given metallic cover (fig. 3 as annotated above, element 310b) coupled to a first radiating plate (fig. 3 as annotated above, element 310a) from the plurality of radiating plates (fig. 5, elements 510 and 520; para. [0037]; fig. 3 as annotated above, element 310a).  
Regarding claim 18, Archer discloses a method of operating a radar unit (fig. 3, element 300; para. [0031]) comprising: transmitting, using the radar unit (fig. 3, element 300), a plurality of radar signals into an environment (para. [0009]), wherein the radar unit (fig. 3, element 300) comprises: a radiating plate (fig. 3 as annotated above, element 310a; para. [0031])  having a first side (fig. 3 as annotated above, element 310a-1) and a second side (fig. 3 as annotated above, element 310a-2), wherein the radiating plate (fig. 3 as annotated above, element 310a) includes an illuminator (fig. 3, element 334; para. [0031]), a waveguide horn (fig. 3, element 330; para. [0031]), a waveguide opening (fig. 3, element 32; para. [0031]), and a radiating sleeve (fig. 3, element 312; para. [0031]) that are formed  into (fig. 3 as annotated above, element 310a-1) the first side of the radiating plate (fig. 3 as annotated above, element 310a), wherein the waveguide opening (fig. 3, element 332) is positioned on a first end (fig. 3 as annotated above, first end) of the first side (fig. 3 as annotated above, element 310a-1) and the radiating sleeve (fig. 3, element 312) is positioned on a second end (fig. 3 as annotated above, second end) of the first side (fig. 3 as annotated above, element 310a-1); and a metallic cover (fig. 3 as annotated above, element 310b) coupled to the first side (fig. 3 as annotated above, element 310a-1) of the radiating plate (fig. 3 as annotated above, element 310a) such that the metallic cover (fig. 3 as annotated above, element 310b) and the radiating plate (fig. 3 as annotated above, element 310a) form a plurality of waveguide structures (fig. 3 as annotated above, elements 330 and second waveguide) and enclose (fig. 3; para. [0031]) the illuminator (fig. 3, element 334) and the waveguide horn (fig. 3, element 330), wherein the illuminator (fig. 3, element 334) has an arc-shape with a concave surface (para. [0030]-[0032]) oriented toward (fig. 3) the radiating sleeve (fig. 3, element 312) and an end opening of the waveguide horn (fig. 3 as annotated above, end opening of waveguide horn), and wherein the waveguide horn (fig. 3, element 330) is configured to: (i) receive, from an external source (fig. 6, element 680; para. [0041]; para. [0009], [0031]), electromagnetic energy (fig. 6, element 690; para. [0041]) provided through the waveguide opening (fig. 3, element 332) via a first waveguide (fig. 3, element 330), and (ii) provide a portion of the electromagnetic energy (fig. 6, element 690) out through the end opening of the waveguide horn (fig. 3 as annotated above, end opening of waveguide horn) and toward the concave surface of the illuminator (fig. 3, element 334) via a second waveguide (fig. 3 as annotated above, second waveguide) such that the portion of the electromagnetic energy (fig. 6, element 690) reflects off the concave surface of the illuminator (fig. 3, element 334) and subsequently radiates through the radiating sleeve (fig. 3, element 312) into the environment as the plurality of radar signals (para. [0009], [0031]-[0032]); and receiving, using the radar unit (fig. 3, element 300), reflections corresponding to the plurality of radar signals from the environment (para. [0024]-[0025]); and processing the reflections to detect one or more objects in the environment (para. [0039]-[0041]).  
Regarding claim 19, Archer discloses receiving reflections corresponding to the plurality of radar signals from the environment comprises: receiving the reflections at the radar unit (fig. 3, element 300) such that the reflections: (i) traverse through the radiating sleeve (fig. 3, element 312) toward the illuminator (fig. 3, element 334), (ii) reflect off the illuminator (fig. 3, element 334) and into the waveguide horn (fig. 3, element 330), and (iii) are coupled, via the first waveguide (fig. 3, element 330), through the waveguide opening (fig. 3, element 332) and to an external source (fig. 6, element 680) (para. [0012]; [0024]).  
Regarding claim 20, Archer discloses processing the reflections to detect one or more objects in the environment comprises: determining a two dimensional (2D) map of the environment, wherein the 2D map indicates information corresponding to the one or more objects in the environment (fig. 6; para. [0039]-[0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Lee (US 5579021 A), hereinafter referred to as “Lee”.
Regarding claim 6, Archer does not teach a top portion of the illuminator extends parallel to the first waveguide.  
Lee teaches a top portion of the illuminator (fig. 3, element 50; col. 3, lines 55-61) extends parallel to the first waveguide (fig. 3, element 140; col. 8, lines 10-16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Archer such that a top portion of the illuminator extends parallel to the first waveguide, as described in Lee. Doing so allows additional reflecting area, thereby producing the desired radiation characteristics and improving device performance. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Kamo et al. (US 20180301816 A1), hereinafter referred to as “Kamo”.
Regarding claim 7, Archer does not teach the external source is a printed circuit board (PCB) configured to supply electromagnetic energy.  
Kamo teaches the external source is a printed circuit board (PCB) (fig. 8B, element 290; para. [0148]) configured to supply electromagnetic energy (para. [0148]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Archer such that the external source is a printed circuit board (PCB) configured to supply electromagnetic energy, as described in Kamo. Doing so allows for a single module device, thereby reducing size and simplifying manufacturing (Kamo, para. [0155], [0508]).
Regarding claim 16, as best understood, Archer teaches the degree of curvature is based on a focus point of the waveguide horn (fig. 3, element 330) (para. [0032]) such that the one or more radar signals have a fan- shaped beam (para. [0031]).
Archer does not teach the one or more radar signals have a fan- shaped beam that includes a plus/minus 2.5 degrees on an elevation plane.  
Kamo teaches the one or more radar signals have a fan- shaped beam that includes a plus/minus 2.5 degrees on an elevation plane (para. [0337]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system described in Archer such that the one or more radar signals have a fan- shaped beam that includes a plus/minus 2.5 degrees on an elevation plane, as described in Kamo. Doing so allows for detecting objects in a desired area (Kamo, para. [0337]).

Examiner’s note: Regarding recitations throughout the claims (1-2, 4, 7, 10, 12-15, and 18) that an element is ‘configured to’ perform a function, it is the position of the Office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s Disclosure. Huang et al. (CN 107404000 A) and Huang et al. (CN 107394406 A) are cited to teach the radar unit, relevant to claims 1, 12, and 18 of the claimed invention. Bixler et al. (US 4349827 A) and Knop et al. (US 6639566 B2) are cited to teach a radiating plate having a first side and a second side, wherein the radiating plate includes an illuminator, a waveguide horn, a waveguide opening, and a radiating sleeve, relevant to claims 1, 12, and 18 of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845
10/18/2022